DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/02/2020 has been entered.
 
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with J. Scott Wickhem on 02/18/2021. The amendment provides consistency among claim terms, including full antecedent basis and consistency with the disclosure, and clarifies the inventive subject matter, overall.

For claim 1, the claim limitation “estimating a bifurcation angle between two branches, extending from a main vessel, of the body lumen; applying a geometric transformation to the IVUS data to transform at least portion of...” in lines 6-8 has been amended to read -- estimating a bifurcation angle between two branches, extending from a main vessel, of the body lumen, wherein estimating the bifurcation angle comprises obtaining an angiographic projection of the body lumen; and determining the bifurcation angle from the angiographic projection; applying a geometric transformation to the IVUS data to transform at least portion of--. 
Claim 2 is canceled.
For claim 3, the claim recitation “The method of claim 2...” has been amended to recite –the method of claim 1--.
For claim 8, the claim limitation “estimating a bifurcation angle between two branches, extending from a main vessel, of the body lumen; and applying a geometric transformation to the IVUS data to transform at least portion of...” in lines 8-10 has been amended to read -- estimating a bifurcation angle between two branches, extending from a main vessel, of the body lumen, wherein estimating the bifurcation angle comprises obtaining an angiographic projection of the body lumen; and determining the bifurcation angle from the angiographic projection; and applying a geometric transformation to the IVUS data to transform at least portion of--. 
For claim 9, the claim limitation “estimating a bifurcation angle between two branches, extending from a main vessel, of the body lumen; and applying a geometric transformation to the IVUS data to transform at least...” in lines 13-15 has been amended to read -- estimating a bifurcation angle between two branches, extending from a main vessel, of the body lumen, wherein estimating the bifurcation angle comprises obtaining an angiographic projection of the body lumen; and determining the bifurcation angle from the angiographic projection; and applying a geometric transformation to the IVUS data to transform at least--. 
Claim 18 is canceled.
Claim 22 is canceled.

Reason for Allowance

Claims 1, 3-5, 8, 9, 19-21, are 23-25 are allowed over prior arts of record.
The following is an Examiner's statement for reason for allowance: the prosecution history makes evident the reason for allowance, satisfying the record as a whole proviso of rule 37 CFR 1.104 (e). Furthermore, none of the prior arts in record or combination thereof teach or fairly suggest the claims 1, 8 and 9 individually when all the limitations are taken as a whole.
Regarding claim 1, the closest prior art (Weijers, US 2009/0060298) discloses estimating a bifurcation angle between two branches extending from a main vessel of a body lumen from angiographic images (see abstract; par. [0026]; fig. 6 and 7), however, prior art Weijers does not explicitly state applying a geometric transformation to the IVUS data to transform at least portions of the IVUS data representing each of the two branches of the body lumen to produce a geometric alignment of the two branches according to the estimated bifurcation angle from the angiographic image.  Furthermore, prior arts (Chen, US 2004/0066958 and Abramoff et al; US 2010/0061601) disclose determining bifurcation vector between two branches extending from a main vessel of a body lumen from angiographic images (see par. [0041] of Chen and Par. [0107] of Abramoff), however, prior arts Chen and Abramoff do not explicitly state applying a geometric transformation to the IVUS data to transform at least portions of the IVUS data representing each of the two branches of the body lumen to produce a geometric alignment of the two branches according to the estimated bifurcation angle or vector from the angiographic image.  Therefore, the Examiner notes that none of the prior arts in record teach or fairly well suggest and discloses a method for generating an ultrasound image, the method comprising identifying and estimating a bifurcation angle between two branches extending from a main vessel of body lumen; applying a geometric transformation to the IVUS data to transform at least portions of the IVUS data representing each of the two branches of the body lumen to produce a geometric alignment of the two branches according to the estimated bifurcation angle or vector from the angiographic image, and displaying the transformed IVUS data as anon-linear IVUS longitudinal view of the body lumen with the two branches displayed in the non-linear IVUS longitudinal view, in combination with the other features recited in claim 1. 
Regarding claim 8, the closest prior art (Weijers, US 2009/0060298) discloses estimating a bifurcation angle between two branches extending from a main vessel of a body lumen from angiographic images (see abstract; par. [0026]; fig. 6 and 7), however, prior art Weijers does not explicitly state applying a geometric transformation to the IVUS data to transform at least portions of the IVUS data representing each of the two branches of the body lumen to produce a geometric alignment of the two branches according to the estimated bifurcation angle from the angiographic image.  Furthermore, prior arts (Chen, US 2004/0066958 and Abramoff et al; US 2010/0061601) disclose determining bifurcation vector between two branches extending from a main vessel of a body lumen from angiographic images (see par. [0041] of Chen and Par. [0107] of Abramoff), however, prior arts Chen and Abramoff do not explicitly state applying a geometric transformation to the IVUS data to transform at least portions of the IVUS data representing each of the two branches of the body lumen to produce a geometric alignment of the two branches according to the estimated bifurcation angle or vector from the angiographic image.  Therefore, the Examiner notes that none of the prior arts in record teach or fairly well suggest and discloses a non-transitory computer-readable medium having processor-executable instruction for generating an ultrasound image, the processor-executable instructions when installed onto a device enable the device to perform actions, comprising: identifying and estimating a bifurcation angle between two branches extending from a main vessel of body lumen; applying a geometric transformation to the IVUS data to transform at least portions of the IVUS data representing each of the two branches of the body lumen to produce a geometric alignment of the two branches according to the estimated bifurcation angle or vector from the angiographic image, and displaying the transformed IVUS data as anon-linear IVUS longitudinal view of the body lumen with the two branches displayed in the non-linear IVUS longitudinal view, in combination with the other features recited in claim 8. 
Regarding claim 9, the closest prior art (Weijers, US 2009/0060298) discloses estimating a bifurcation angle between two branches extending from a main vessel of a body lumen from angiographic images (see abstract; par. [0026]; fig. 6 and 7), however, prior art Weijers does not explicitly state applying a geometric transformation to the IVUS data to transform at least portions of the IVUS data representing each of the two branches of the body lumen to produce a geometric alignment of the two branches according to the estimated bifurcation angle from the angiographic image.  Furthermore, prior arts (Chen, US 2004/0066958 and Abramoff et al; US 2010/0061601) disclose determining bifurcation vector between two branches extending from a main vessel of a body lumen from angiographic images (see par. [0041] of Chen and Par. [0107] of Abramoff), however, prior arts Chen and Abramoff do not explicitly state applying a geometric transformation to the IVUS data to transform at least portions of the IVUS data representing each of the two branches of the body lumen to produce a geometric alignment of the two branches according to the estimated bifurcation angle or vector from the angiographic image.  Therefore, the Examiner notes that none of the prior arts in record teach or fairly well suggest and discloses a system for generating ultrasound images, comprising identifying and estimating a bifurcation angle between two branches extending from a main vessel of body lumen; applying a geometric transformation to the IVUS data to transform at least portions of the IVUS data representing each of the two branches of the body lumen to produce a geometric alignment of the two branches according to the estimated bifurcation angle or vector from the angiographic image, and displaying the transformed IVUS data as anon-linear IVUS longitudinal view of the body lumen with the two branches displayed in the non-linear IVUS longitudinal view, in combination with the other features recited in claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHDEEP MOHAMMED/             Examiner, Art Unit 3793                                                                                                                                                                                           
/Oommen Jacob/             Primary Examiner, Art Unit 3793